Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.
Claims 1-3,16,19,31-82 are cancelled.  Claims 4-15,17-18,24 are amended and claims 83-84 are added.  Claims 4-15,17-18,20-30 and 83-84 are pending.
Claim Rejections - 35 USC § 112
Claim 84 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 84 is not totally supported by the original disclosure.  The claim recites “ powdered protein source comprises a grain flour that is at least 4% by weight of the soft-baked product”. Paragraph 0004 of the instant specification discloses “ a soft-baked product that may include a grain flour in amount of at least 4%”.  It is a disclosure of the amount of grain flour  in the product.  There is no disclosure of the powdered protein comprising grain flour in amount of at least 4%.
Claim Rejections - 35 USC § 103
Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari (5320859) in view of Baumer ( 8642109)
For claim 83, Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour.  Namdari discloses a product as claimed.   Namdari discloses products such as cake, muffin , brownies which are not hard product and would be considered as soft.  ( see columns 1-4)
Namdari does not disclose particulate protein source having protein content of at least 50% and the dimension as claimed.
Baumer discloses high protein extrudes in the forms of nuggets, pellet etc.. that are used in food products including baked good.  The protein used includes vegetable protein, dairy protein and mixture thereof.  Dairy protein materials includes casein, whey etc..  Vegetable protein includes wheat, corn, barley, legume, soybeans etc..  Baumer discloses soy protein concentrate typically contains about 65wt% to about 85wt% soy protein and soy protein isolate contain at least 90% soy protein.  The protein extrudates may exhibit a wide range of particle sizes and generally be characterized as an oval or round nugget or pellet.  Extrudate can have a length of about 3-7mm, more typically about 5mm .  ( see col. 2,5,6,19,20)
Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, . 
Claims 18,20,24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari ( 5320859) in view of Baumer ( 8642109) and Chablaix ( 4367241).
For claim 18, Namdari discloses the steps of preparing a dough and baking the dough to form products such as cookie, muffin, cake, brownie or snack bar.  The protein can be combination of different protein as set forth in col. 1 lines 45-65.  Also, the nuts are ground to desired particle size.  ,  For claims 20,24,25,26,27-29,  Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour ( columns 1-4)
Namdari does not disclose particulate protein source having protein content of at least 50% and the dimension  and the temperature as in claim 18 and  the particulate protein as in claim 26.
Chablaix discloses a process of making baked product rich in protein. Chablaix teaches to bake in oven with temperature ranging from 190-145 degrees C.  (see col. 3)

 Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc.. as  another protein when desiring to obtain different texture and taste  in the product. The protein nugget or pellet would give a noticeable texture versus the soy flour or other protein powder. Adding protein material having the particle size disclosed in Baumer is not contrary to the Namdari  disclosure as Namdari discloses nut particles can be added and Baumer discloses the protein extrudates can be used in baked product. Since Namdari discloses percentage of protein within the ranges claimed, it is obvious the content per gram includes amounts within the ranges claimed. Furthermore, the protein content claimed of 20-30g/100g is 20-30% which falls within the range of protein of 10-80% disclosed in Namdari.  Since the protein digestibility score is based on the protein, it is obvious the product contains score in the range claimed.  Namdari discloses the same type of protein as claimed.  It is known that the amount of protein in a protein source depends on the purity of the . 
Claims 21,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari in view of Baumer as applied to claims 18,20, 24-30 above, and further in view of Kothapalli ( 2013/0209646)
The teaching of Namdari is described above. Namdari in view of Baumer and Chablaix does not disclose the density as in claim 21 and the moisture content as in claim 23.
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
As shown in Kothapalli, the moisture content and density claimed are known for baked product.  Kothapalli also discloses the moisture content and density for baked product can vary depending on the type of baked product.  It would have been obvious to one skilled in the art to determine the density and moisture content that is appropriate for the baked product which would give the most optimum texture and taste.  Such determination would have been well within the skill of one in the art through routine experimentation.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari in view of Baumer and Chablaix as applied to claims 18,20,24-30 and further in view of Okoniewska ( 2016/0249627).
Namdari  in view of Baumer and Chablaix does not disclose the water activity.
Okoniewska discloses soft baked product having a water activity of about .4 to about .9. ( see paragraphs 0003-0004)
It would have been obvious to one skilled in the art to form product having water activity that is typical for such product.  It would have been obvious to follow the guideline of Okoniewska for the water activity.  Determining the water activity would have been readily within the skill of one in the art with the guideline of Okoniewska.
Claims 4,6-15,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari ( 5320859) in view of Baumer (8642109) and Kothapalli (2013/0209646)  .
For claims 84,7,8,10,11-12, Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour. The flour include grain flour such as oat, whote wheat, barley, etc.. The protein can be combination of different protein as set forth in col. 1 lines 45-65.  Also, the nuts are ground to desired particle size. For claims 13,14, Namdari discloses the baked product also include flavoring, leavening agent etc..  Fresh fruits such as strawberries, blueberries, etc.. can be added. ( see columns 1-4)
Namdari does not disclose particulate protein source having protein content of at least 50% and the dimension as in claim 17,  the density as in claims 84,4 and the moisture content as in claim 6
 Baumer discloses high protein extrudes in the forms of nuggets, pellet etc.. that are used in food products including baked good.  The protein used includes vegetable protein, dairy protein and mixture thereof.  Dairy protein materials includes casein, whey etc..  Vegetable protein includes wheat, 
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
 Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc..  another protein when desiring to obtain different texture and taste  in the product. The protein nugget or pellet would give a noticeable texture versus the soy flour or other protein powder. Adding protein material having the particle size disclosed in Baumer is not contrary to the Namdari  disclosure as Namdari discloses nut particles can be added and Baumer discloses the protein extrudates can be used in baked product. Since Namdari discloses percentage of protein within the ranges claimed, it is obvious the content per gram includes amounts within the ranges claimed.  Since the protein digestibility score is based on the protein, it is obvious the product contains score in the range claimed.  Namdari discloses the same type of protein as claimed.  It is known that the amount of .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari in view of Baumer  and Kothapalli as applied to claims 84,4,6-15,17 and further in view of Okoniewska ( 2016/0249627).
Namdari  in view of Baumer and Kothapalli does not disclose the water activity.
Okoniewska discloses soft baked product having a water activity of about .4 to about .9. ( see paragraphs 0003-0004)
It would have been obvious to one skilled in the art to form product having water activity that is typical for such product.  It would have been obvious to follow the guideline of Okoniewska for the water activity.  Determining the water activity would have been readily within the skill of one in the art with the guideline of Okoniewska.
Claims 83,18,20,22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska ( 2016/0249627) and Chablaix.
For claim 83, Okoniewsk discloses a soft-baked product comprising protein in the form of powdered in amount of about 1-30% and inclusion in the form of protein crisp.  The amount of inclusion 
Okoniewsk does not disclose the g of protein/100 g and the percentages of protein as in claims 83,18,the particulate having  protein content as in claims 83,18, the baking temperature as in claim 18 , the gram amount as in 24 , the digestibility score as in claim 30 and the amount of grain flour as in claim 27.
Chablaix discloses a process of making baked product rich in protein. Chablaix teaches to bake in oven with temperature ranging from 190-145 degrees C.  (see col. 3)
Okoniewsk discloses the amount of powdered protein is about 30%; thus, it would have been obvious to one skilled in the art to increase the protein above 30% when desiring a higher protein content in the product.  Furthermore, Okoniewsk discloses the product comprises flour including high protein flour.  Thus, it is obvious that protein content in the product is higher than the high range of the protein.  Increasing the protein content in the baked product would have been an obvious matter of choice.  Generally, difference in concentration does not support patentability in absence of showing of criticality.  Since the protein percent can increase, it would have been obvious to one skilled in the art to .
Claims 84,4-15,17,21,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski in view of Chablaix  as applied to claims 83,18,22-30 above, and further in view of Kothapalli ( 2013/0209646).
For claim 83, Okoniewsk discloses a soft-baked product comprising flour,  protein in the form of powdered in amount of about 1-30% and inclusion in the form of protein crisp.  The amount of inclusion 
Okoniewsk does not disclose the density as in claim 84, the density as in 4,21, the g of protein as in claim 7, the amount of grain flour as in claims 10, the digestibility score as in claim 15 and the amount of protein as in claim 17.
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
As shown in Kothapalli, the density claimed is known for baked product.  Kothapalli also discloses the density for baked product can vary depending on the type of baked product.  It would have been obvious to one skilled in the art to determine the density  that is appropriate for the baked product which would give the most optimum texture and taste. Okoniewsk discloses the amount of powdered protein is about 30%; thus, it would have been obvious to one skilled in the art to increase the protein above 30% when desiring a higher protein content in the product.  Furthermore, Okoniewsk discloses the product comprises flour including high protein flour.  Thus, it is obvious that protein content in the 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
.
Response to Arguments
Applicant's arguments filed 3/31/21 have been fully considered but they are not persuasive.
In the response, applicant argues Namdari does not disclose, teach or suggest the claimed protein component and none of Baumer, Kothapalli, Akoniewska whether alone or in combination make up the deficiency of Namdari.  Applicant argues nowhere does the office action state the combination of Namdari and Baumer teach, disclose or suggest all the specific elemets claimed or a reason to combine.  This argument is not persuasive.  Applicant makes a general argument without addressing the specificity of the rejection.  Namdari discloses a dough to make bakery product comprising 10-80%.  The protein can be selected from soy product, gluten , milk product, whey, egg and nut.  Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc.. as  another 
Applicant further argues there is no explanation of how varying the protein content of the protein sources described in the cited references would achieve the claimed invention.  The basis of this argument is not clear.  The claim recites the particulate protein source having a protein content of at least 50%.  Baumer shows that the protein content of the protein source can vary depending on the purity of the protein.  Baumer discloses soy protein concentrate typically contains about 65wt% to about 85wt% soy protein and soy protein isolate contain at least 90% soy protein. The use of Baumer protein nugget would meet the protein content of the protein source as claimed.  Furthermore, it would have 
With respect to the Okoniewska reference, applicant argues that the office action does not point out that Okoniewska discloses a powdered protein source portion.  The examiner respectfully disagrees.  It is pointed out in the action that Okoniewska discloses the product comprising .1-30% protein.  The proteins can be formulated as powder including high protein wheat flour, kamut flour, legume flour, pea four soybean flour.  Applicant’s attention is directed to paragraphs 0044-0045.  The protein amount is the powdered protein source and the protein crisps added as an inclusion is the particulate protein source.  The inclusion is added in amount of about 5-30%.  The increase of the amount of powdered protein source is an address on the weight percentage of the protein source.  The argument with respect to the protein content of the protein source is not persuasive as addressed above.   
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 
Applicant is combining known ingredients in known product without showing any unexpected result or criticality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
April 22, 2021